           Case 2:21-cv-00934-APG-BNW Document 8 Filed 09/13/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ROBERT JAMES SWINT,                                    Case No.: 2:21-cv-00934-APG-BNW

 4           Plaintiff                                       Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                      [ECF No. 5]
 6 CHRYSTAL MARIE MEYER,

 7           Defendant

 8         On July 20, 2021, Magistrate Judge Weksler recommended that I dismiss plaintiff Robert

 9 Swint’s complaint without prejudice because it appears that Swint has abandoned this case. ECF

10 No. 5. Swint did not object. Thus, I am not obligated to conduct a de novo review of the report

11 and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

17 (ECF No. 5) is accepted. Plaintiff Robert Swint’s complaint is dismissed without prejudice. The

18 clerk of court is instructed to close this case.

19         DATED this 13th day of September, 2021.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
